DETAILED ACTION
This Office Action is in response to an application filed on January 15, 2021, in which claims 1 through 20 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit from Provisional Application No. 63/101,240 filed on July 7, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 17, 2021 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11, 12, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Infante-Lopez, Gabriel G., U.S. Pub. No. 2017/0091470 (hereinafter referred to as Infante-Lopez).  

With regard to claim 1, Infante-Lopez discloses a memory configured to store (Infante-Lopez, [0030]) security context data associated with a user with respect to a graph database (Infante-Lopez, [0017]; [0023]; [0036]; [0052]); and a processor coupled to the memory (Infante-Lopez, [0030]) and configured to: receive a query associated with the user with respect to the graph database (Infante-Lopez, [0017]; [0023]; [0052]); allow a path to be traversed in connection with responding to the query based at least in part on a grant of a traversal right, reflected in the security context data, to traverse one or more of a node and a relationship included in the path (Infante-Lopez, [0023]-[0024]; [0037]; Fig. 5).  

With regard to claim 2, Infante-Lopez further discloses wherein the processor is configured to allow the path to be traversed at least in part by discovering a node associated with the query, discovering a relationship associated with the node, and determining based at least in part on the security context data that the user has the right to traverse the relationship (Infante-Lopez, [0020]; [0036]-[0037]).  

With regard to claim 3, Infante-Lopez further discloses wherein the node comprises a first node, the path includes the first node, the relationship, and the second node, and the processor is configured to allow the path to be traversed at least in part by determining based at least in part on the security context data that the user has the right to traverse the relationship and the second node (Infante-Lopez, [0020]; [0036]-[0037]; Fig. 4).  

With regard to claim 9, Infante-Lopez further discloses wherein the path comprises a first path and the processor is further configured to prevent a second path to be traversed in connection with the query based at least in part on a denial of the traversal right, reflected in the security context data, to traverse one or more of a node and a relationship included in the second path (Infante-Lopez, [0020]; [0036]-[0037]; Fig. 4).  

With regard to claim 11, Infante-Lopez further discloses wherein the grant of the traversal right is associated with a node label (Infante-Lopez, [0033]; [0038]; [0040]).  

With regard to claim 12, Infante-Lopez further discloses wherein the grant of the traversal right is associated with a relationship type (Infante-Lopez, [0036]).  

With regard to claim 14, Infante-Lopez discloses storing security context data associated with a user with respect to a graph database (Infante-Lopez, [0017]; [0023]; [0036]; [0052]); receiving a query associated with the user with respect to the graph database (Infante-Lopez, [0017]; [0023]; [0052]); allowing a path to be traversed in connection with responding to the query based at least in part on a grant of a traversal right, reflected in the security context data, to traverse one or more of a node and a relationship included in the path (Infante-Lopez, [0023]-[0024]; [0037]; Fig. 5).  

With regard to claim 15, Infante-Lopez further discloses wherein allowing the path to be traversed includes discovering a node associated with the query, discovering a relationship associated with the node, and determining based at least in part on the security context data that the user has the right to traverse the relationship (Infante-Lopez, [0020]; [0036]-[0037]).  

With regard to claim 16, Infante-Lopez further discloses wherein the node comprises a first node, the path includes the first node, the relationship, and the second node, and the path is allowed to be traversed at least in part by determining based at least in part on the security context data that the user has the right to traverse the relationship and the second node (Infante-Lopez, [0020]; [0036]-[0037]; Fig. 4).  

With regard to claim 19, Infante-Lopez discloses a computer program product embodied in a non-transitory computer readable medium, comprising computer instructions (Infante-Lopez, [0030]) for: storing security context data associated with a user with respect to a graph database (Infante-Lopez, [0017]; [0023]; [0036]; [0052]); receiving a query associated with the user with respect to the graph database (Infante-Lopez, [0017]; [0023]; [0052]); allowing a path to be traversed in connection with responding to the query based at least in part on a grant of a traversal right, reflected in the security context data, to traverse one or more of a node and a relationship included in the path (Infante-Lopez, [0023]-[0024]; [0037]; Fig. 5).  

With regard to claim 20, Infante-Lopez further discloses wherein allowing the path to be traversed includes discovering a node associated with the query, discovering a relationship associated with the node, and determining based at least in part on the security context data that the user has the right to traverse the relationship (Infante-Lopez, [0020]; [0036]-[0037]).  

Allowable Subject Matter
Claims 4-8, 10, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
November 5, 2022